       Case 1:19-cv-11920-VEC-GWG Document 41 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

LEXY AVILA,                                                   :

                          Plaintiff,                          :    ORDER

                 -against-                                    :
                                                                   19 Civ. 11920 (VEC)(GWG)
STACY TENZIE, NYC CORRECTIONAL,                               :
OFFICER SHIELD NO. 1478
                                                               :
                           Defendant.
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, United States Magistrate Judge

       Plaintiff Lexy Avila, pro se, filed this case on December 30, 2019, and filed an amended
complaint on July 16, 2020. Defendant Stacy Tenzie filed a motion to dismiss the amended
complaint on August 21, 2020. See Docket # 30. The Court extended Avila’s time to respond
until October 23, 2020. See Memorandum Endorsement, entered September 23, 2020 (Docket
# 35). After that date passed without a response from Avila, defendant asked this Court to
consider the motion fully briefed and to grant the motion to dismiss. See Letter from James R.
Murray dated October 30, 2020 (Docket # 36). The Court denied that request and extended the
deadline again to November 30, 2020, in an order dated October 30, 2020 (Docket # 38). That
Order required plaintiff to file a letter by the November 30 deadline even if she did not file
papers opposing the motion. Id. Avila, however, failed to comply with that Order.
         The defendant once again asks this Court to consider the motion fully briefed and to grant
the motion to dismiss. See Letter from James R. Murray dated December 7, 2020. (Docket
# 38). While Avila has failed to comply with this Court’s prior Order, in light of her pro se
status, the Court is prepared to give her one final opportunity to comply with the Court’s order.
         Accordingly, it is hereby ORDERED that on or before January 3, 2021, Avila must either
(1) file a letter or memorandum responding to the motion to dismiss or (2) file a letter informing
this Court whether she intends to proceed with this case. If plaintiff does not comply with this
Order, her case may be dismissed for failure to prosecute under Rule 41 of the Federal Rules of
Civil Procedure.
        Plaintiff shall make her filing by mailing it to Pro Se Docketing, U.S. Courthouse, 500
Pearl Street, New York, NY 10007.
        The Clerk is requested to mail a copy of this order to plaintiff.
        SO ORDERED.
     Case 1:19-cv-11920-VEC-GWG Document 41 Filed 12/11/20 Page 2 of 2




Dated: October 30, 2020
       New York, NY
